Per Curiam. Appellant Jacinto Henderson, by and through his attorney, has filed a motion for rule on clerk. Appellant’s attorney, Q. Byrum Hurst, Jr., admits in his motion that the record was tendered late due to a mistake on his part.  We find that such an error, admittedly made by an attorney for a criminal defendant, is good cause to grant the motion. Jones v. State, 338 Ark. 29, 992 S.W.2d 85 (1999) (per curiam) (citing Terry v. State, 288 Ark. 172, 702 S.W.2d 804 (1986)(per curiam)). The motion for rule on the clerk is, therefore, granted. A copy of this opinion will be forwarded to the Committee on Professional Conduct. See In Re: Belated Appeals in Criminal Cases, 265 Ark. 964 (1979)(per curiam).